DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PGPUB. 2010/0252416) in view of Takigawa et al. (WO 2015/11576 A1) (Takigawa et al. U.S.
PGPUB. 2016/0343551 Al used for translation).
Regarding claim 1, Liu et al. teach a sputtering target comprising a target material, wherein a sputtering face of the target material has a circular shape and a ramp, wherein the target material includes a flat circular first region positioned at a center of the sputtering face, and a flat ring-shaped second region positioned around the first region, wherein the ramp has been provided so as to reduce a thickness of the target material, toward inner part of the sputtering face in the radial direction of the sputtering face between the first region and the second region, wherein a diameter of the first region accounts for 35% or more and 50% or less of a diameter of the sputtering face.  (Paragraphs 0041-0045; Figs. 3D, 3E – Rc/Rp can be from 0% to 90%)

    PNG
    media_image1.png
    498
    567
    media_image1.png
    Greyscale

The difference between Kishi et al. and claim 1 is that the thickness of the ramp is not discussed.
Takigawa teach that a thickness of a ramp for a target should be 0.5 mm to 5 mm. (Paragraph 0070-0072, 0081, 0082, 0098; Fig. 2)
INDEPENDENT CLAIM 2:
Regarding claim 2, Liu et al. teach a sputtering target comprising a target material, wherein a sputtering face of the target material has a circular shape and a ramp, wherein the target material includes a flat circular first region positioned at a center of the sputtering face, and a flat ring-shaped second region positioned around the first region, wherein the ramp has been provided so as to reduce a thickness of the target material, toward inner part of the sputtering face in the radial direction of the sputtering face between the first region and the second region, wherein a diameter of the first region accounts for 35% or more and 58% or less of a diameter of the sputtering face.  (Paragraphs 0041-0045; Figs. 3D, 3E – Rc/Rp can be from 0% to 90%)
DEPENDENT CLAIM 3:
	Regarding claim 3, Liu et al. teach utilizing a backing plate.  (See Figs. 3E, 3D)
DEPENDENT CLAIM 5:
	Regarding claim 5, Liu et al. teach the entire thickness of the target can be from 10 to 70 mm.  (Paragraph 0045)
The motivation for utilizing the features of Takigawa is that it allows for elongated the
life of the target. (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Liu et al. by utilizing the features of Takigawa et al. because it allows for elongated the target life.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Takigawa et al. as applied to claims 1, 2, 3, 5 above, and further in view of Fan (U.S. Pat. 5,269,899).
The difference not yet discussed is the thickness of the backing plate being 5 mm to 30 mm.
Fan teach a 10 inch diameter circular backing plate having a thickness of 1 inch. (Column 9 lines 62-64)
The motivation for utilizing the features of Fan is that it allows for supporting the target. (Column 9 lines 62-64)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Fan because it allows for supporting the target.
Response to Arguments
Applicant’s arguments, see Response, filed July 22, 2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (U.S. PGPUB. 2010/0252416).
This action is made NON-FINAL based on the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 8, 2022